DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 Withdrawn Rejections:
Applicant's amendments and arguments filed on 01/28/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

 	Claims 1-2 are pending and under examination.


Objection to Abstract
Abstract is object for having more than one paragraph. Proper correction is requited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to Claim 1 introduces new matter as the claim recites the limitation: “without having acidic phosphoric acid ester”. There is no support in the specification for this limitation. The limitation of: “without having acidic phosphoric acid ester” was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. There is no guidance in the specification to select “without having acidic phosphoric acid ester” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pure water containing iron and copper”. However, pure water is a single component and can not contain additional ingredients such as impurity. For compact prosecution purpose, “pure water containing iron and copper” is examined as “the aqueous solution containing iron and copper”.
Claim 1 recites “without having acidic phosphoric acid ester”, MPEP 2173.05(i), Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. Since there is not positive citation of acidic phosphoric acid ester in applicant’s specification, claim 1 is indefinite.
Claim 2 is rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kielbania JR (US20090074881).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Kielbania JR teaches a composition with a quick kill component, wherein the quick kill component is able to kill organisms selected from the group consisting of bacteria, viruses, fungi, mold, spore-forming bacteria and combinations thereof, and a residual kill component, wherein the residual kill component has a residual efficacy against spores for at least one day. the quick kill component is preferably a quick kill component. The quick kill component of the present invention includes at least one surfactant, at least one acid, at least one peroxide (preferably hydrogen peroxide), and a peracid (preferably peracetic acid). The residual kill component has at least one source of silver (preferably silver ion or salt), or boron or a copper salt and water. Other additives may be used to enhance specific properties, such as but not limited to, wetting agents, peroxy stabilizers (page 2, [0027, 0029]). In one embodiment, the peroxide is hydrogen peroxide in a concentration from about 1.0% to 10.0% (page 2, [0033]). In one working example, an antimicrobial solution comprising 2% of hydrogen peroxide and 80 ppm of acetanilide that is used as mouthwash (page 16, [0129]; page 27-28, [0217]). Mouthwash is one type of dentifrice. Purified water may be used if especially long term stability, for example over 2 years, is required or other additives are included in the formulation which may shorten the stability of the antimicrobial formulation (page 4, [0060]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Kielbania JR is that Kielbania JR is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
It is obvious for one of ordinary skill in the art to prepare antimicrobial solution comprising 1-10% of hydrogen peroxide, boron, and 80 ppm of acetanilide that is used as mouthwash in purified water since it provides long term stability, and it is advantage to do so.
In the antimicrobial composition, acidic phosphoric acid ester is not required.
Regarding the limitation of for intraoral cleaning via irradiation with ultraviolet ray and or near-ultraviolet ray and or ray in an 800-900 nm near-infrared region in claims 1-8, which is regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding “wherein after the ultraviolet ray and/or the near-ultraviolet visible ray and/or the ray in the 800-900 nm near-infrared region irradiates the aqueous solution for five minutes, there is no decomposed products that are toxic to a human in the aqueous solution via a high performance liquid chromatography analysis”, this is considered as inherent property of prior art composition. Since prior art teaches the same or substantially same composition, this same or substantially same composition is expected to have the same properties. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding “pure water containing iron and copper, an amount of each of the iron and the copper being less than 0.05mg/l” and “a content of impurity heavy metals in the aqueous solution is 0.001 w/v% or less than with respect to the hydrogen peroxide”, Kielbania JR teaches purified water, which is expected to have an amount of each of the iron and the copper being less than 0.05mg/l and a content of impurity heavy metals in the aqueous solution is 0.001 w/v% or less than with respect to the hydrogen peroxide in the absence of evidence to the contrary, since purification process removes almost all the impurity including copper and iron.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bobbert (US20070166398) in view of Kielbania JR (WO2010054098).
Since “without having acidic phosphoric acid ester” is new matter and indefinite as discussed in the above 112 rejections, for compact prosecution purpose, claims 1-2 is examined without considering the limitation of “without having acidic phosphoric acid ester”.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bobbert teaches a biocidal aqueous solution comprising 0.1 to 5% of hydrogen peroxide and a stabilizer acetanilide (page 2, [0029, 0033]) that used as mouth rinse (page 3, [0050]).  In working example, demineralized water is used (page 5, [0063]).
Kielbania JR teaches an antimicrobial solution comprising 2% of hydrogen peroxide and 80 ppm of acetanilide that is used as mouthwash (page 78, example 98; page 44, line 30-31). Acetanilide is used as peroxy stabilizer (page 19, line 19-21).  Purified water may be used for long term stability (page 13, line 5-25).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bobbert is that Bobbert  do not expressly teach 81ppm or less of stabilizer. This deficiency in Bobbert is cured by the teachings of Kielbania JR.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bobbert, as suggested by Kielbania JR,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have acetanilide at an amount of 81ppm or less in the mouth rise composition comprising about 2% of hydrogen peroxide or dentifrice base because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Kielbania JR teaching acetanilide is 80ppm of the total composition or 81ppm of the dentifrice base, it is obvious for one of ordinary skill in the art to acetanilide at an amount of 81ppm or less and produce instant claimed invention with reasonable expectation of success. 
Regarding the limitation of for intraoral cleaning via irradiation with ultraviolet ray and or near-ultraviolet ray and or ray in an 800-900 nm near-infrared region in claims 1-8, which is regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding “wherein after the ultraviolet ray and/or the near-ultraviolet visible ray and/or the ray in the 800-900 nm near-infrared region irradiates the aqueous solution for five minutes, there is no decomposed products that are toxic to a human in the aqueous solution via a high performance liquid chromatography analysis”, this is considered as inherent property of prior art composition. Since prior art teaches the same or substantially same composition, this same or substantially same composition is expected to have the same properties. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding “pure water containing iron and copper, an amount of each of the iron and the copper being less than 0.05mg/l” and “a content of impurity heavy metals in the aqueous solution is 0.001 w/v% or less than with respect to the hydrogen peroxide”, Bobbert  teaches demineralized water and  Kielbania JR teaches purified water, and both of demineralized water  and purified water are expected to have an amount of each of the iron and the copper being less than 0.05mg/l and a content of impurity heavy metals in the aqueous solution is 0.001 w/v% or less than with respect to the hydrogen peroxide in the absence of evidence to the contrary, since water  purification and demineralized process removes almost all the impurity including copper and iron.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that Kielbania JR teaches silver in working example, and teaches away from the limitation of “a content of impurity heavy metals is 0.001 w/v% or less with respect to the hydrogen peroxide”.
In response to this argument: this is not persuasive. Firstly, silver is one of ingredients in working example and can not be considered as impurity. Secondly, silver is only alternative to boron as residual kill component and is not required. It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Therefore, Kielbania JR  teaches a antimicrobial solution comprising 1-10% of hydrogen peroxide, boron, and 80 ppm of acetanilide without silver. Thus, the 103 rejection is still proper.

Applicants argue that Bobbert requires acidic phosphoric acid ester.
In response to this argument: This is not persuasive. Claim 1 is rejected for introducing new matter “without having acidic phosphoric acid ester”, and this is also indefinite. For compact prosecution purpose, the 103 rejections Bobbert (US20070166398) in view of Kielbania JR (WO2010054098) is maintained without considering the limitation of “without having acidic phosphoric acid ester”.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613